The indictment charges that the appellant:
"* * * did then and there unlawfully possess a still for the purpose of manufacturing spirituous liquors capable of producing intoxication, against the peace and dignity of the State."
In denouncing the offense, the statute declares it to be unlawful to "possess a still for the manufacture of intoxicating liquors or beverages." In attacking the indictment, the appellant contends that the language used by the pleader varies from that of the statute in that in the pleading the culpable act is the purpose for which the still is possessed, and in the statute the culpable act is the possession of a still capable of producing the liquors mentioned. The sufficiency of such an indictment was upheld in Johnson's case, 98 Tex.Crim. Rep., 265 S.W. Rep. 588. The meaning of the language of the indictment is deemed in substance the same as that in the statute. The evidence in the instant case is deemed sufficient to support the conviction.
The motion for rehearing is overruled.
Overruled.
              ON APPLICATION TO FILE SECOND MOTION FOR REHEARING.